DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,12, 14-15, 21, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and further in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and Hird et al. (US 2007/0219521)
With reference to claim 1, Chester et al. (hereinafter “Chester”) discloses an absorbent article (abstract) comprising: 
i. a topsheet component (30);
ii. a backsheet component (32);; 
iii. an outer cover component disposed over the backsheet component [0066]; and 

Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
v. an elastic-containing component comprising one of a leg cuff and a waistband [0094-0095]; 
wherein all of the article components comprise plant-based fibers other than wood pulp as set forth in [0007] and [0094-0098], and wherein at least one of the plurality of article components (i.e., topsheet)  has a bio based content of about 10-50% [0055] as determined using ASTM D6866 as set forth tin [0021].
The difference between Chester and claim 1 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance and chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].

With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter et al’ (hereinafter “Coulter”) teaches the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002]. Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird et al. in [0100].
With reference to claim 2, Chester discloses a package wherein at least two of the article components also comprise synthetic fibers that do not contain bio-based content as set forth in [0055], [0063] and [0095].
As to claim 3, Chester discloses plant-based fibers other than wood pulp comprising bio-based polyethylene fibers as set forth in [0054].
With reference to claim 4, Chester discloses cotton fibers as set forth in [0048].

As to claims 6, 15, and 23, see the rejection of claim 1.
With reference to claim 12, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet component (30);
ii. a backsheet component (32);; 
iii. an outer cover component disposed over the backsheet component [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
v. an elastic-containing component comprising one of a leg cuff and a waistband [0094-0095]; 
wherein at least one of the article components comprises a combination of plant-based fibers other than wood pulp and synthetic fibers that are not plant based [0053-
It is further noted that that the article of Chester does not disclose the inclusion of any ink, dye pigment or other form of colorant and/or color. As such, one of ordinary skill in the art could fairly presume that the article is free of green number 7 dye.
The difference between Chester and claim 12 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It is further noted that that the article of McGilloway does not disclose the inclusion of any ink, dye pigment or other form of colorant and/or color. As such, one of ordinary skill in the art could fairly presume that the article is free of green number 7 dye.
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine and green number 7 dye from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate lotion and/or paraben (i.e., the preservative found in lotions) from the article as 
With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].
As to claim 14, Chester discloses plant-based fibers as claimed that comprise synthetic fibers containing bio-based content as set forth in [0063-0066]. 
With reference to claim 21, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet component (30);
ii. a backsheet component (32);; 
iii. an outer cover component disposed over the backsheet component [0066]; and 

Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
v. an elastic-containing component comprising one of a leg cuff and a waistband [0094-0095]; 
wherein the plurality of article components comprise a first type of plant-based fibers other than wood pulp and a second type of plant-based fibers other than wood pulp that is different from the first type of fibers as set forth in [0037,0051-0053,0066-0067, 0075, 0095-0098] where Chester discusses that each of the components may be formed with a corn based core and a sugar based sheath.
Chester also discloses an article wherein at least one of the plurality of article components (i.e., topsheet)  has a bio based content of about 10-50% [0055] as determined using ASTM D6866 as set forth tin [0021].
The difference between Chester and claim 21 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.

It would have been obvious to one of ordinary skill in the art to eliminate fragrance and chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate lotion and/or paraben (i.e., the preservative found in lotions) from the article as Chester seeks to provide a hypoallergenic article [0047] and paraben is well known in the art to produce allergic skin reactions as evidenced by Burnett et al. in col. 1, lines 14-31.
With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].

i. a topsheet component (30);
ii. a backsheet component (32);; 
iii. an outer cover component disposed over the backsheet component [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
v. an elastic-containing component comprising one of a leg cuff and a waistband [0094-0095]; 
wherein at least one of the article components comprises a combination of plant-based fibers other than wood pulp and synthetic fibers that are not plant based [0053-0055], the plant based fiber content being from 3% to about 50% by weight of the article component as set forth in [0056].  Chester also discloses that the non plant-based synthetic fibers are petroleum based polypropylene as set forth in [0055].

Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].
The difference between Chester and claim 29 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
It would have been obvious to one of ordinary skill in the art to eliminate fragrance and chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate lotion and/or paraben (i.e., the preservative found in lotions) from the article as Chester seeks to provide a hypoallergenic article [0047] and paraben is well known in the art to produce allergic skin reactions as evidenced by Burnett et al. in col. 1, lines 14-31.
With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter discloses the use of both polymeric bags and 
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].
Claims 7, 16 and 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Kaiser et al. (US 2013/0018339).
With respect to claim 7, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester in view of Coulter and McGilloway and claim 7 is the explicit recitation that the articles comprise bleached cellulosic fibers. 
Kaiser et al. (hereinafter “Kaiser”) teaches absorbent articles that include bleached cellulosic fibers as set forth in [0004].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with the bleached cellulosic fibers as taught by Kaiser in order to provide a product that advantageous from both a performance and cosmetic standpoint as taught by Kaiser in [0004].

As to claim 24, see the rejection of claims 7 and 21. 
As to claim 30, see the rejection of claims 7 and 29.
Claims 10, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Rosati et al. (US 2015/0283003).
With respect to claim 10, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester in view of Coulter and McGilloway and claim 10 is the explicit recitation that the polymeric bag and disposable articles contained therein comprise an In-Bag Stack Height of from about 70 millimeters to about 85 millimeters. 
Rosati et al. (hereinafter “Rosati”) teaches a package wherein the polymeric bag and disposable articles contained therein comprise an In-Bag Stack Height of from about 70 millimeters to about 85 millimeters as set forth in [0252].
 It would have been obvious to one of ordinary skill in the art to provide the package of Chester modified with In-Bag Stack Height as taught by Rosati in order to allow for improved handling and storage of the packages while also providing distribution savings to manufacturers as taught by Rosati in [0251].
With reference to claim 19, see the rejection of claims 10 and 12.
.
Claims 11, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Solazzo et al. (US 2012/0206265).
With respect to claim 11, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester in view of Coulter and McGilloway and claim 11 is the package includes a sensor system that is capable of sensing presence of bodily exudates within the disposable absorbent articles and that is capable of transmitting a signal to receiver. 
Solazzo et al. (hereinafter “Solazzo”) teaches an absorbent article that includes a sensor system that is capable of sensing presence of bodily exudates within the disposable absorbent articles and that is capable of transmitting a signal to receiver as set forth in [0017].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with sensor system as taught by Solazzo in order to alert a caregiver to a soiled garment for changing in order to avoid undesirable results of keeping a soiled diaper next to the skin as taught by Solazzo in [0002].
As to claim 20, see the rejection of claims 11-12. 
.
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Kane et al. (US 2018/0140469).

With respect to claim 13, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Chester in view of Coulter and McGilloway and claim 13 is provision that the plant-based fibers comprise harvested fibers. 
Kane et al. (hereinafter “Kane”) teaches an absorbent article that includes plant based fibers which have been harvested as set forth in [0064].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with harvested plant based fibers as taught by Kane in order to provide the articles with an inexpensive, eco-friendly option as taught by Kane in [0001-0002].
With respect to claim 22, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 21.
Chester discloses bio-based polyethylene fibers as set forth in [0054].

Kane teaches an absorbent article that includes plant based fibers which have been harvested as set forth in [0064].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with harvested plant based fibers as taught by Kane in order to provide the articles with an inexpensive, eco-friendly option as taught by Kane in [0001-0002].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, 19-24 and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29  of copending Application No. 16/559,683 (reference application). Although the claims at issue are not 
Claims 1-7, 10-16, 19-24 and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/559,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to a package of absorbent articles including plant-based fibers including synthetic fibers comprising bio-based content where the articles are free of fragrance, lotion and paraben.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-16, 19-24 and 27-30 have been considered but are moot because the new grounds of rejection as set forth above.
Chester discloses an article wherein at least one of the plurality of article components (i.e., topsheet)  has a bio based content of about 10-50% [0055] as determined using ASTM D6866 as set forth tin [0021].
It is further noted that that the article of Chester does not disclose the inclusion of any ink, dye pigment or other form of colorant and/or color. As such, one of ordinary skill in the art could fairly presume that the article is free of green number 7 dye.


Lastly, while Chester does not explicitly recite that the petroleum based polyethylene fibers are non-phthalate catalyst fibers, one of ordinary skill in the art at the time of the invention could reasonably presume that the petroleum based fibers are also non-phthalate catalyst fibers because petroleum is known in the art as a naturally occurring crude oil comprising hydrocarbons and does not include any type of plasticizer which is the compound that generally includes phthalates.
Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781